Exhibit 10.1

 

AMENDMENT NO. 2 TO THE AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

OF

SHEPHERD’S FINANCE, LLC

 

In accordance with Section 14.09 of the Amended and Restated Limited Liability
Company Agreement, as amended (the “Operating Agreement”), of Shepherd’s
Finance, LLC (the “Company”), effective as of March 30, 2015, the Operating
Agreement is hereby amended by this Amendment No. 2 thereto (this “Amendment”).
Capitalized terms used and not otherwise defined herein shall have the meanings
set forth in the Operating Agreement.

 

WHEREAS, a the Company and Members holding at least 60% of the outstanding
Voting Units desire to amend the Operating Agreement to provide for the ability
to appoint an additional Independent Manager to the Company’s Board

 

NOW THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:

 

Amendment to Operating Agreement

 

Section 8.2 of the Operating Agreement shall be deleted in its entirety and
replaced with the following:

 

Section 8.02     Board Composition; Vacancies.

 

(a)         The Company and the Members shall take such actions as may be
required to ensure that the Board at all times consists of at least four
(4) Managers. Daniel M. Wallach, Kenneth Summers, Bill Myrick, and Eric Rauscher
are designated as the current Managers. Daniel Wallach and Eric Rauscher are to
serve terms of one year, and Kenneth Summers and Bill Myrick are to serve terms
of two years and three years, respectively. Following such terms, the Managers
shall be elected by the Voting Members to three-year staggered terms in
accordance with this Section 8.02. The Board or Members holding at least a
majority of the votes eligible to be cast by the then-outstanding Voting Units
may increase or decrease the number of Managers from time to time, provided that
no such decrease would terminate or shorten the term of office of any Manager
then in office. At all times, a majority of the Managers must be persons who are
not Members or Affiliates of any of the Members (the “Independent Managers”).

 

(b)         In the event that a vacancy is created on the Board at any time due
to the death, Disability, retirement, resignation or removal of a Manager, or
increase in the number of Managers, the Board or any Member may propose a
nominee to fill such vacancy, with the election of a nominee to fill a vacancy
requiring the action of Members holding at least a majority of the votes
eligible to be cast by the then-outstanding Voting Units. The Company and each
Member hereby agree to take such actions as may be required to ensure the
election of a person to fill such vacancy on the Board.

 

 



1

 

 

Continuation of Operating Agreement

 

The Operating Agreement and this Amendment shall be read together and shall have
the same force and effect as if the provisions of the Operating Agreement and
this Amendment were contained in one document. Any provisions of the Operating
Agreement not amended by this Amendment shall remain in full force and effect as
provided in the Operating Agreement immediately prior to the date hereof. In the
event of a conflict between the provisions of this Amendment and the Operating
Agreement, the provisions of this Amendment shall control.

 

 

[Signature Page Follows.]

 

 

 

 

 

 



2

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to the
Operating Agreement as of the 30 day of March, 2015.

 

 

The Company:

 

Shepherd’s Finance, LLC

     

By: /s/ Daniel M. Wallach

Name: Daniel M. Wallach

Title: Chief Executive Officer

   

 

The Members:

 


Daniel M. Wallach and Joyce S. Wallach

     

By: /s/ Daniel M. Wallach

Name: Daniel M. Wallach

 

By: /s/ Joyce S. Wallach

Name: Joyce S. Wallach

 

 

 

2007 Daniel M. Wallach Legacy Trust

 

 

By: /s/ Daniel M. Wallach

Name: Daniel M. Wallach

Title: Trustee

 

 

 



3

 